DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-4, 8-10, 14, 21-42 are pending.
Claims 1-4, 8-10, 14, 21-42 are examined herein.
The objection to Claim 11 is withdrawn in view of Applicant’s cancelation of the claim.
The objection to Claim 21 is withdrawn in view of Applicant’s amendment of the claim.
The rejections to Claims 1-3 under 35 U.S.C. 101 are withdrawn in view of Applicant’s amendments of the claims.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-4, 8-10, 29-39 and 42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
This is a new rejection made in view of Applicant’s amendments of the claims.
Applicant claims a process comprising. synthesizing (i) a bioactive miPEP or (ii) a nucleic acid sequence encoding the bioactive miPEP that does not comprise a mature miRNA, wherein the bioactive miPEP is encoded by an ORF that is from 12 to 303 nucleotides in length and that is contained in the 5' or 3' portion of the primary transcript sequence of the miRNA and a process comprising: increasing an amount of a miRNA in a eukaryotic cell by introducing into the eukaryotic cell (i) a bioactive miPEP that modulates the amount of miRNA, or (ii) a nucleic acid sequence encoding the bioactive miPEP that modulates the amount of the microRNA and does not comprise the mature miRNA; wherein the bioactive miPEP that modulates the amount of the miRNA and the nucleic acid sequence encoding the bioactive miPEP that modulates the amount of the miRNA and that does not comprise the mature miRNA were not synthesized in the eukaryotic cell, and wherein the bioactive miPEP that modulates the amount of the miRNA is encoded by an ORF that is from 12 to 303 nucleotides in length and that is contained in the 5' or 3' portion of the primary transcript sequence of the miRNA in the eukaryotic cell.
The claims require a “bioactive miPEP”.  The Specification does not explicitly define “bioactive” miPEPs.  Pursuant to the teachings of the instant disclosure, the term “bioactive miPEP” is reasonably interpreted to mean a micropeptide that when expressed in a eukaryotic cell or introduced to a eukaryotic cell, modulates the level of the miRNA processed from the primary RNA transcript that encodes both the miRNA and the miPEP in the 5’ and 3’ portions of the primary transcript that are cleaved from the mature miRNA during processing.  miPEPs that do not modulate the levels of the corresponding miRNA are deemed to be excluded from “bioactive miPEPs”.
Bioactive miPEPs are essential elements of the claims that are not adequately described by the prior art or the instant disclosure.  
Applicant describes the sequences of several identified and predicted miPEPs and the encoding ORFs from plants, insects and humans.  (SEQ ID NO:1-208, 355-399).  Applicant teaches working examples wherein introduction of micropeptides to plant tissues modulated the levels of the corresponding miRNAs.  (p. 113-120).  Applicant teaches examples wherein potential miPEPs were identified in Drosophila and a prophetic example in humans.  (Specification p. 120-123).
An examination of the miPEPs reveals no readily identifiable structural commonalities – although Applicant notes that the miPEPs tend to have a basic overall charge. The scope of micropeptides as encompassed by the structural limitations of the claims is vast.  An examination of the – at least 1.2x1038 variants are encompassed.  As such, there is no readily identifiable structure-function relationship between the structure of the bioactive miPEPs as required by the claims and required feature of being “bioactive”.  
There are no steps in the rejected claims that set forth a mechanism by which the bioactive miPEPs are identified – the claims merely recite that such miPEPs or the nucleic acids encoding them are synthesized.  The Specification establishes that bioactive miPEPs must be first putatively identified from ORFS in the 5’ and 3’ portions of the primary RNA encoding the miRNA and then subjected to experimentation to determine if they are bioactive.  The Specification therefore further establishes that no clear structure-function relationship has been established by Applicants.   
Synthesizing micropeptides is common in the art.  The structure of the miPEPs appears to be largely unpredictable with respect to a structure-function relationship.  Further, the 5’ and 3’ portions of primary RNAs encoding miRNAs are highly variable, comprising any number of small ORFs encoding micropeptides.  One of ordinary skill would not be apprised, in view of Applicant’s disclosure, whether any particular micropeptide that they happened to synthesize would be encompassed by the “bioactive miPEPs” as encompassed by the claims.
As such, Applicant has not described the genus of claimed inventions as encompassed by the claims and Applicant has not demonstrated possession of the recited genus at the time of filing.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 21-28, 40-42 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
These are new rejections made in view of Applicant’s amendments.
Claim 1 has been amended to recite in part “b) contacting a first eukaryotic cell expressing the miRNA with a peptide encoded by the ORF or a nucleotide encoding the peptide and first and comparing between: i) a phenotype in the first eukaryotic cell expressing the miRNA in the presence of the peptide encoded by the ORF, the peptide being present in the first eukaryotic cell independently of transcription of the primary transcript of the miRNA”.  The recitation of “and first” renders the claim indefinite – it is simply what the claim in intended to encompass with this phrase – whether the “and first” is somehow in reference to the first eukaryotic cell, or whether it is in reference to an order of operations.  As such, the metes and bounds of the claim are unclear.  For purposes of examination, the claim is interpreted without the phrase “and first”.  This interpretation does not relieve Applicant of the duty to amend the claims to address the identified deficiency.  If the phrase was deleted from the claim, the rejection would be obviated.
Claim 2 has been extensively amended to recite in part:
“A process comprising: synthesizing (i) a bioactive miPEP that modulates the amount of miRNA, or (ii) a nucleic acid sequence encoding the bioactive miPEP that modulates the amount of miRNA and that does not comprise mature miRNA, wherein the synthesis is chemical synthesis or synthesis in a cell that transgenically expresses the bioactive miPEP that modulates the amount of miRNA or the nucleic acid sequence encoding the bioactive miPEP that modulates the amount of miRNA and that does not comprise the mature miRNA” followed by a clause reciting “wherein: a) an ORF from 12 to 303 nucleotides in length contained in the 5' or 3' portion of the primary transcript sequence of a miRNA was identified; b) a first eukaryotic cell expressing the miRNA was contacted with a peptide encoded by the ORF or a nucleotide encoding the peptide and a comparison was made between: i) a phenotype in the first eukaryotic cell expressing the miRNA in the presence of the peptide encoded by the ORF, the peptide being present in the first eukaryotic cell independently of transcription of the primary transcript of the miRNA, and ii) the phenotype in a second eukaryotic cell of the same type as the first eukaryotic cell expressing the miRNA in the absence of the peptide being present in the second eukaryotic cell independently of transcription of the primary transcript of the miRNA, and wherein a change of the phenotype in the presence of the peptide relative to the phenotype in the absence of the peptide indicated that the peptide 
It is unclear how the second clause starting with “wherein” relates to the first part of the claimed process.  As currently drafted, it appears as though the two sections could be recited as different independent claims.  It is unclear, for example, if the bioactive miPEP of the first part of the process must be the same bioactive miPEP as indicated in the second clause (part b. ii).  As such, the metes and bounds of the claims are unclear.  For purposes of examination, the claim is interpreted to mean that the miPEP that is identified in part b. ii is the miPEP that is the subject of the synthesis of the first part of the claim.  It is noted that the issue identified in this rejection translates into the dependent claims directly, and the dependent claims are indefinite for reciting the “bioactive miPEP” with respect to Claim 2, not just as a function of their dependency.  It is unclear if the bioactive miPEPs are those of the first or second part of Claim 2.  This interpretation does not relieve Applicant of the duty to amend the claims to address the identified deficiency.  The rejection could be obviated by, for example, making it clear that the miPEP that is synthesized in the first part of the claim is the same as the miPEP that is identified in part b. ii, by, for example, referencing the miPEP is part i) (This would also likely cure the deficiencies in the dependent claims).  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
These rejections are modified in view of Applicant’s amendments of the claims. 
Claims 1-4, 8-10, 14, 21-22, 26-29, 33-42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-7, 12-18 of copending Application No. 16595861 (reference application). This is a provisional non-statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.  The instant claims are directed to A process for identifying and synthesizing (i) a micropeptide (miPEP) encoded by a nucleotide sequence contained in the sequence of the primary transcript of a microRNA (miRNA), or (ii) a nucleic acid sequence encoding the miPEP that does not comprise the mature miRNA, comprising: a) identifying an open reading frame (ORF) from 12 to 303 nucleotides in length contained in the 5' or 3' portion of the primary transcript sequence of the miRNA; b) comparing between: ia phenotype in a first eukaryotic cell expressing the miRNA in the presence of a peptide encoded by the ORF, the peptide being present in the first eukaryotic cell independently of transcription of the primary transcript of the miRNA, and ii)the phenotype in a second eukaryotic cell of the same type as the first eukaryotic cell expressing the miRNA in the absence of the peptide being present in the second eukaryotic cell independently of transcription of the primary transcript of the miRNA, wherein a change of the phenotype in the presence of the peptide relative to the phenotype in the absence of the peptide indicates the existence of a miPEP encoded by the ORF; and c) synthesizing the miPEP or the nucleic acid sequence, A process for synthesizing (i) a miPEP encoded by a nucleotide sequence contained in the sequence of the primary transcript of a miRNA, or (ii) a nucleic acid sequence encoding the miPEP that does not comprise the mature miRNA, comprising synthesizing the miPEP or the nucleic acid sequence, wherein:a) an ORF from 12 to 303 nucleotides in length contained in the 5' or 3' portion of the primary transcript sequence of the miRNA was identified; b) a comparison was made between: ia phenotype in a first eukaryotic cell expressing the miRNA in the presence of a peptide encoded by the ORF, the peptide being present in the first eukaryotic cell independently of transcription of the primary transcript of the miRNA, and ii)the phenotype in a second eukaryotic cell of the same type as the first eukaryotic cell expressing the miRNA in the absence of the peptide being present in the second eukaryotic cell independently of transcription of the primary transcript of the miRNA, wherein a change of the phenotype in the presence of the peptide relative to the phenotype in the absence of the peptide indicated the existence of the miPEP encoded by the ORF, and wherein the synthesizing step may be performed endogenously in the eukaryotic cell, and if synthesized endogenously, method further comprises isolating the miPEP from the eukaryotic cell, a process for synthesizing (i) a miPEP, or (ii) a nucleic acid sequence encoding the miPEP that does not comprise 
Co-pending application No. 16595861 recites all of the limitations of the rejected claims in Claims 5-7 and 12-18.  In particular, Claims 5-7 of Co-pending application No. 16595861 recite a broader genus of methods, of which the instant base claims (Claim 1-3) are a species.  The other limitations with respect to expressing the miPEP in a third cell are claimed by Claims 15 and 16 of Co-pending application No. 16595861.  As such, the instantly claimed inventions are obvious in view of the claims of the co-pending application.  
Claims 2-3 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 4 of U.S. Patent No. US 10563214 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other.  Applicant claims a process for synthesizing (i) a miPEP encoded by a nucleotide sequence contained in the sequence of the primary transcript of a miRNA, or (ii) a nucleic acid sequence encoding the miPEP that does not comprise the mature miRNA, comprising synthesizing the miPEP or the nucleic acid sequence, wherein: a) an ORF from 12 to 303 nucleotides in length contained in the 5' or 3' portion of the primary transcript sequence of the miRNA was identified; b) a comparison was made between: ia phenotype in a first eukaryotic cell expressing the miRNA in the presence of a peptide encoded by the ORF, the peptide being present in the first eukaryotic cell independently of transcription of the primary transcript of the miRNA, and ii)the phenotype in a second eukaryotic cell of the same type as the first eukaryotic cell expressing the miRNA in the absence of the peptide being present in the second eukaryotic cell independently of transcription of the primary transcript of the miRNA, wherein a change of the phenotype in the presence of the peptide relative to the phenotype in the absence of the peptide indicated the existence of the miPEP encoded by the ORF, and wherein the synthesizing step may be performed endogenously in the eukaryotic cell, and if synthesized endogenously, method further comprises isolating the miPEP from the eukaryotic cell, a process for synthesizing (i) a miPEP, or (ii) a nucleic acid sequence encoding the miPEP that does not comprise synthesizing the miPEP or the nucleic acid sequence, wherein the miPEP is encoded by an ORF that is from 12 to 303 nucleotides in length and that is contained in the 5' or 3' portion of the primary transcript sequence of the miRNA of a eukaryotic cell, and wherein the synthesizing step may be performed endogenously in the eukaryotic cell, and if synthesized endogenously, method further comprises isolating the miPEP from the eukaryotic cell.  Patent No. US 10563214 B2 claims a method for promoting the growth of a plant comprising administering to said plant a composition comprising a micropeptide (miPEP) selected from the group consisting of: miPEP164a, miPEP165a and miPEP319a, wherein said miPEP164a has an amino acid sequence consisting of SEQ ID NO: 2, said miPEP165a has an amino acid sequence consisting of SEQ ID NO: 6 and said miPEP319a has an amino acid sequence consisting of SEQ ID NO: 10 (Claim 1), a composition comprising said miPEPs (Claims 3 and 4).  Said miPEPs are species of the genus of miPEPs as encompassed by the methods of the instant Claims 2 and 3.  Because claims 1, 3 and 4 of U.S. Patent No. US 10563214 B2 require said miPEPs, it would have been prima facie obvious to synthesize them and as such the instant claims 2 and 3 would have been obvious in view of claims 1, 3 and 4 of U.S. Patent No. US 10563214 B2.
Response to Remarks
Applicant requests that the rejections to the claims be held in abeyance until such time as the remaining rejections are addressed.  
This is not found persuasive.  As set forth previously herein, Applicant’s extensive amendments to the claims have resulted in new rejections, and the double patenting rejection is otherwise hereby maintained.  
Conclusion
No claims are allowed.
The claims appear to be free of the prior art.  The closest prior art appears to be Schwab et al. (EMBO Rep 14(7): 615-21, 2013) and companion publication
Bielewicz et al. (EMBO Rep 14(7): 622-28, 2013). Both of these publications teach the
transformation of Arabidopsis thaliana plants with vectors containing nucleic acids that
encode microRNAs that affect plant gene regulation. (MIR 163 and 172 in
Schwab et al. and MIR161 and 163 in Bielewicz et al.). However the prior art does not
teach or suggest the administration of miPEPs as encompassed by the amended claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A LOGSDON whose telephone number is (571)270-0282.  The examiner can normally be reached on M-F 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES LOGSDON/Primary Examiner, Art Unit 1662